
	
		II
		111th CONGRESS
		2d Session
		S. 3210
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2010
			Mr. Kerry (for himself
			 and Mr. Dodd) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish a Design Excellence Program at the
		  Department of State, to reestablish the Architectural Advisory Board, to assess
		  the Standard Embassy Design Program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Embassy Design and Security Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Embassies—
				(A)are an important
			 reflection of American values, openness, ingenuity, and innovation;
				(B)should reflect
			 the best of United States design, architecture, sustainability, and technology;
			 and
				(C)should maintain
			 security as a top priority.
				(2)Since 2001, the
			 Bureau of Overseas Buildings Operations (referred to in this section as
			 OBO) has—
				(A)completed 71 new
			 diplomatic and consular facilities; and
				(B)moved more than
			 20,000 individuals into safer, more secure and functional facilities.
				(3)OBO, which has 34
			 other building projects in design or construction in 2010, has demonstrated its
			 ability to construct diplomatic and consular facilities in a timely and
			 expeditious manner.
			(4)Since the August
			 1998 embassy bombings in East Africa, United States diplomatic and consular
			 facilities have faced increasing attacks.
			(5)OBO constructs
			 safe and functional facilities for American diplomats to allow them to advance
			 foreign policy and to strive to create better, safer, and more secure
			 communities for all citizens of the world.
			(6)In his seminal
			 memo, entitled Guiding Principles for Federal Architecture, the
			 Honorable Daniel Patrick Moynihan laid out the following core
			 principles:
				(A)It should
			 be our object to meet the test of Pericles’ evocation to the Athenians, which
			 the President commended to the Massachusetts legislature in his address of
			 January 9, 1961: We do not imitate—for we are a model to
			 others..
				(B)The policy
			 shall be to provide requisite and adequate facilities in an architectural style
			 and form which is distinguished and which will reflect the dignity, enterprise,
			 vigor and stability of the American National Government..
				(C)The
			 development of an official style must be avoided. … The advice of distinguished
			 architects, as a rule, ought to be sought prior to the award of important
			 design contracts..
				(D)The choice
			 and development of the building site should be considered the first step of the
			 design process..
				(7)The principles
			 set forth in paragraph (2) provide the foundation for the General Services
			 Administration’s Design Excellence Program, which—
				(A)establishes
			 nationwide policies and procedures for selecting distinguished architects and
			 artists for General Services Administration’s commissions; and
				(B)implements
			 rigorous review processes to produce facilities and civic artworks of
			 outstanding quality and value.
				(8)Section 401 of
			 the Energy Independence and Security Act of 2007 (Public Law 110–140) defines a
			 high-performance building as a building that integrates and optimizes on
			 a life cycle basis all major high performance attributes, including energy
			 conservation, environment, safety, security, durability, accessibility,
			 cost-benefit, productivity, sustainability, functionality, and operational
			 considerations.
			(9)The 2009 American
			 Institute of Architects Design for Diplomacy: New Embassies for the 21st
			 Century reports significant interest in developing an approach
			 that would enable architects and engineers to design embassies that reflected
			 the unique needs of a site at a foreign post.
			(10)The Center for
			 Strategic and International Studies published a report in 2007, authored by the
			 Embassy of the Future Commission and entitled The Embassy of the
			 Future, which makes the following statements:
				(A)The new
			 embassy facilities have in some places created the perception among some of a
			 fearful United States, retreating behind high walls and isolating itself from
			 the people it is trying to reach..
				(B)The
			 commission believes that it is important to meet security needs in ways that
			 reflect the new diplomatic job..
				(C)[S]etbacks,
			 barriers, and other security features can be designed in ways that integrate
			 security with the overall building design and surroundings..
				3.Statement of
			 policyIt is the policy of the
			 United States to adopt design excellence as a mandate to advance a new
			 generation of secure, high-performance, sustainable diplomatic and consular
			 facilities in support of United States foreign policy.
		4.Establishment of
			 a design excellence program at the Department of StateThe Secretary of State should—
			(1)develop and
			 establish a design excellence program, which shall be—
				(A)modeled after the
			 program used by the General Services Administration; and
				(B)tailored to the
			 specific requirements of the Bureau of Overseas Building Operations;
				(2)ensure that
			 security remains a top priority for all diplomatic and consular
			 facilities;
			(3)integrate
			 sustainability and sustainable design and construction best practices for all
			 facilities constructed under the direction of the Bureau of Overseas Building
			 Operations;
			(4)encourage
			 innovation in building design;
			(5)create a
			 framework for testing new technologies as they come on the market that can
			 create potential value for new facilities;
			(6)create a design
			 excellence policies and procedures manual, which shall—
				(A)explain the
			 mandate of the design excellence program; and
				(B)describe how the
			 Department of State will implement and operate the program;
				(7)establish a
			 high-level board to track the progress of the design excellence program,
			 which—
				(A)shall be composed
			 of an equivalent number of—
					(i)outside
			 professionals who have specific architectural, design, and industry expertise;
			 and
					(ii)senior United
			 States Government officials; and
					(B)shall meet not
			 less frequently than semiannually—
					(i)to
			 review and analyze the progress and results of the program; and
					(ii)to
			 provide guidance to the Department of State on questions that may arise;
					(8)train staff to
			 support design excellence through education and training on program
			 implementation to ensure consistency and quality on all projects;
			(9)perform
			 post-occupancy evaluations to identify the problems and successes of each
			 facility;
			(10)consider
			 utilizing research studies from outside the Department of State to bring new
			 ideas and provide cost-effective solutions;
			(11)include fine
			 arts advisors as part of the design excellence program and peer review panels
			 for all embassy projects; and
			(12)undertake a
			 concurrent review of the Standard Embassy Design Program (referred to in this
			 section as the SED Program) to determine—
				(A)the best way to
			 integrate the newly established design excellence program with the SED Program;
			 and
				(B)modifications
			 that need to be made to the SED Program.
				5.Architectural
			 Advisory Board
			(a)In
			 generalThe Secretary shall reestablish the Architectural
			 Advisory Board (referred to in this section as the Board) in
			 order to—
				(1)advise the
			 Department of State on design standards;
				(2)recommend the
			 most appropriate style of architecture for prospective projects;
				(3)review the
			 quality and fitness of designs;
				(4)advise on an
			 appropriate balance and integration between security priorities and American
			 values of openness and design;
				(5)advise how the
			 Department can construct new diplomatic and consular facilities that are built
			 to the most up-to-date energy efficiency requirements, standards, checklists,
			 or rating systems, to the extent possible;
				(6)advise how the
			 Department can place diplomatic and consular facilities in urban and city
			 center locations, to the extent possible—
					(A)to permit greater
			 accessibility to national government institutions; and
					(B)to facilitate
			 ease of access for local residents; and
					(7)advise how the
			 Department can construct new diplomatic and consular facilities with future,
			 projected growth needs in mind, including growth needs for other Federal
			 agencies.
				(b)CompositionThe
			 Board shall be composed of 5 members appointed by the Secretary from outside
			 the United States Government, who are noted for their knowledge of, and
			 experience with, architecture and design.
			(c)Deadline for
			 appointmentsAll members of the Board shall be appointed not
			 later than 60 days after the date of the enactment of this Act.
			(d)MeetingsThe
			 Board shall meet not less frequently than semiannually at the call of the
			 Chairperson.
			(e)Compensation
				(1)In
			 generalExcept as provided in paragraph (2), members of the
			 Board—
					(A)shall be paid
			 compensation out of funds made available for the purposes of this title at the
			 daily equivalent of the highest rate payable under section 5332 of title 5,
			 United States Code, for each day (including travel time) during which the
			 member is engaged in the actual performance of duties as a member of the Board;
			 and
					(B)while away from
			 the member’s home or regular place of business on necessary travel in the
			 actual performance of duties as a member of the Board, shall be paid per diem,
			 travel, and transportation expenses in the same manner as is provided under
			 subchapter I of chapter 57 of title 5, United States Code.
					(2)LimitationA
			 member of the Board may not be paid compensation under paragraph (1)(B) for
			 more than 90 days in any calendar year.
				(f)ExemptionThe
			 Board shall be exempt from the Federal Advisory Committee Act (5 U.S.C.
			 App.).
			6.Report to review
			 the Standard Embassy Design ProgramNot later than 1 year after the date of the
			 enactment of this Act, the Architectural Review Board established under section
			 5 shall submit to the appropriate congressional committees an assessment of the
			 Standard Embassy Design Program, which shall include—
			(1)a comprehensive
			 review of the Standard Embassy Design template, including the utility of the
			 template in overseas contexts and general strengths, weaknesses, drawbacks, and
			 limitations to the template;
			(2)an analysis of
			 the cost-effectiveness and overall utility of incorporating 1 of 4 classes of
			 Standard Embassy Design (small, medium, large, and extra large);
			(3)an analysis of
			 whether such approach unduly limits the flexibility of design and
			 responsiveness to local contexts and priorities;
			(4)a consideration
			 of alternative approaches to enable architects and engineers—
				(A)to design
			 embassies that reflect the unique needs of a site at a foreign post; and
				(B)to incorporate
			 appropriate standard design and construction components common to the building
			 type;
				(5)an examination of
			 the effectiveness of the SED Program in—
				(A)integrating
			 security concerns with design considerations;
				(B)ensuring an
			 adequate growth footprint for future embassy personnel increases;
				(C)incorporating
			 sustainable design and the most up-to-date energy efficiency requirements,
			 standards, checklists, or rating systems for diplomatic and consular
			 facilities;
				(D)allowing for open
			 and public access; and
				(E)ensuring overall
			 design excellence; and
				(6)recommendations
			 on—
				(A)the best way to
			 integrate the newly established Embassy Design Excellence Program with the SED
			 Program; and
				(B)the modifications
			 to the SED Program that are warranted.
				7.Modified
			 security requirements for United States diplomatic and consular
			 facilities
			(a)Sense of
			 Congress on co-Location and security requirementsIt is the sense
			 of Congress that—
				(1)while assessing
			 the necessity, security, and efficiency of co-locating all United States
			 Government personnel at a single embassy site within a single foreign country,
			 the Secretary should consider placing United States Government personnel at
			 locations conducive to maximizing their use;
				(2)while cost
			 efficiency and security considerations may justify the consolidation of
			 multiple Federal departments and agencies at a single location, such a
			 determination should not be made without taking into account other crucial
			 policy considerations;
				(3)the Secretary
			 should consider alternative location arrangements that do not affect the
			 strength and appropriateness of security arrangements for United States
			 Government personnel;
				(4)it is crucial
			 that security standards remain uniformly high in all locations hosting United
			 States Government personnel;
				(5)the perimeter
			 distance requirement under section 606(a)(3) of the Secure Embassy Construction
			 and Counterterrorism Act of 1999 (22 U.S.C. 4865(a)(3)) imposes a uniform
			 security standard for all diplomatic and consular facilities regardless of
			 country context or specific security needs;
				(6)a more nuanced
			 approach may tailor specific security requirements, such as perimeter distance
			 requirements, to particular security considerations in a given country;
			 and
				(7)while every
			 country with diplomatic representation must have a modern, secure, safe, and
			 functional facility, it is important to integrate security with the long-term
			 impact on the foreign policy objectives of the Department of State.
				(b)Diplomatic and
			 Consular Facilities Task Force
				(1)In
			 generalThe Secretary of State should establish the Diplomatic
			 and Consular Facilities Task Force (referred to in this section as the
			 Task Force)—
					(A)to review
			 existing regulations, standards, and procedures to implement paragraphs (2) and
			 (3) of section 606(a) of the Secure Embassy Construction and Counterterrorism
			 Act of 1999 (22 U.S.C. 4865(a)); and
					(B)to make
			 appropriate recommendations to modify or revoke the regulations, standards, and
			 procedures under such Act.
					(2)CompositionThe
			 Task Force shall be composed of 7 members, of whom—
					(A)4 shall be senior
			 career professionals of the Department of State with different personnel
			 backgrounds; and
					(B)3 shall be
			 professionals outside the United States Government who are noted for their
			 knowledge and experience in construction and security issues.
					(3)Deadline for
			 appointmentsAll members of the Task Force shall be appointed not
			 later than 60 days after the date of the enactment of this Act.
				(4)ExemptionThe
			 Task Force shall be exempt from the Federal Advisory Committee Act (5 U.S.C.
			 App.).
				(5)TerminationThe
			 Task Force shall terminate on the date on which the report is submitted to
			 Congress under subsection (c)(2).
				(c)Reports
				(1)Secretary of
			 stateNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of State shall submit a report to the
			 Committee on Foreign Relations of the
			 Senate and the Committee on
			 Foreign Affairs of the House of Representatives that
			 describes—
					(A)the
			 recommendations made by the Task Force under subsection (b)(1)(B); and
					(B)the impact of
			 such recommendations on the operations of, and security standards for, United
			 States diplomatic and consular facilities.
					(2)Comptroller
			 generalNot later than 120 days after the submission of the
			 report under paragraph (1), the Comptroller General of the United States shall
			 submit a report to the appropriate congressional committees that
			 contains—
					(A)a review of, and
			 comments on, the recommendations made by the Task Force under subsection
			 (b)(1)(B); and
					(B)the Comptroller
			 General’s rec­om­men­da­tions for improving the security standards at all
			 United States diplomatic and consular facilities.
					
